DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 14 January 2021.  In view of this communication and the preliminary amendment filed 10 June 2022, claims 1-20 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 03 February 2021, 07 July 2021, 28 September 2021, 09 June 2022, and 16 June 2022 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Deak et al. (US 2014/0375164 A1), hereinafter referred to as “Deak”.
Regarding claim 1, Deak discloses an electrical generator (fig. 23-28; ¶ 0111; “energy harvesting generator”), comprising: 
a plurality of turns of wire forming a coil [406c], the plurality of turns of wire having a first terminal end and a second terminal end (¶ 0108, 0111; while not shown, the coil is disclosed as being wound around the bobbin 406; in order to output alternating current as disclosed, the coil must inherently have both positive and negative terminal ends); 
a first magnet [404] positioned in the coil [406c], the first magnet [404] having an axis of rotation and being rotatable within the coil [406c] about the axis of rotation (fig. 25-28; ¶ 0107-0111); 
at least one focus magnet [408] positioned about the coil [406c]; and 

    PNG
    media_image1.png
    320
    797
    media_image1.png
    Greyscale

an actuator [303] (fig. 16-18; ¶ 0099-0101) movable relative to the first magnet [404] to cause an angular displacement of the first magnet [404] from a rest position [402M] to a limit position [402A/402B] and back to the rest position [402M], and relative to the at least one focus magnet [408], to induce a voltage across the first terminal end and the second terminal end (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Regarding claim 2, Deak discloses the electrical generator of claim 1, as stated above, further comprising a cover [401] coupled to an outer surface of the first magnet [404] (fig. 23-24; ¶ 0106-0107).
Regarding claim 6, Deak discloses the electrical generator of claim 1, as stated above, wherein the at least one focus magnet [408] comprises at least one first focus magnet [408a] and at least one second focus magnet [408b] positioned opposite the at least one first focus magnet [408a] relative to the first magnet [404], wherein: 
a first magnetic pole of the at least one first focus magnet [408a] faces the first magnet [404], a second magnetic pole of the at least one second focus magnet [408b] faces the first magnet [404], and the polarity of first magnetic pole is opposite the polarity of the second magnetic pole (fig. 28; ¶ 0111; the focus magnets are aligned “facing North pole to South pole”).
Regarding claim 7, Deak discloses electrical generator (fig. 23-28; ¶ 0111; “energy harvesting generator”), comprising: 
a plurality of turns of wire [406c] wound on a bobbin [406] having a center hole (¶ 0108, 0111; the coil is disclosed as being wound around the bobbin 406); 
a first magnet [404] positioned in the center hole and coupled to at least one axle [403], the first magnet [404] and the at least one axle [403] rotatable within the center hole of the bobbin [406], the at least one axle [403] having a first end and a second end opposite the first end (fig. 25-28; ¶ 0106-0111); 
an actuating member [402] provided on the at least one axle [403] (fig. 28; ¶ 0111); 
at least one focus magnet [408] positioned outside the bobbin [406] (fig. 28); and 

    PNG
    media_image1.png
    320
    797
    media_image1.png
    Greyscale

an actuator [303] (fig. 16-18; ¶ 0099-0101) that engages the actuating member [402] to cause an angular displacement of the first magnet [404] from a rest position [402M] to a limit position [402A/402B] and back to the rest position [402M] relative to the at least one focus magnet [408] and about the at least one axle [403] to induce a voltage in the plurality of turns of wire [406c] (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Regarding claim 8, Deak discloses the electrical generator of claim 7, as stated above, wherein the actuating member [402] includes any one of a cam, a lobe, or a tab (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
an actuating member [402] provided on the at least one axle [403] (); 
Regarding claim 9, Deak discloses the electrical generator of claim 7, as stated above, further comprising a cover [401] coupled to an outer surface of the first magnet [404] (fig. 23-24; ¶ 0106-0107).
Regarding claim 10, Deak discloses the electrical generator of claim 7, as stated above, wherein the at least one focus magnet [408] comprises at least one first focus magnet [408a] and at least one second focus magnet [408b] positioned opposite the at least one first focus magnet [408a] relative to the first magnet [404], wherein: 
a first magnetic pole of the at least one first focus magnet [408a] faces the first magnet [404], a second magnetic pole of the at least one second focus magnet [408b] faces the first magnet [404], and the polarity of first magnetic pole is opposite the polarity of the second magnetic pole (fig. 28; ¶ 0111; the focus magnets are aligned “facing North pole to South pole”).
Regarding claim 11, Deak discloses electrical generator (fig. 23-28; ¶ 0111; “energy harvesting generator”), comprising: 
a plurality of turns of wire forming a coil [406c] and having a first terminal end and a second terminal end (¶ 0108, 0111; while not shown, the coil is disclosed as being wound around the bobbin 406; in order to output alternating current as disclosed, the coil must inherently have both positive and negative terminal ends); 
a first magnet [404] positioned in the coil [406c] and configured to rotate about a longitudinal axis extending through the first magnet [404], the first magnet [404] having a first end and a second end opposite the first end (fig. 25-28; ¶ 0107-0111); 
an actuating member [402] coupled to at least one of the first end and the second end (fig. 28; ¶ 0111); 
at least one focus magnet [408] positioned outside the coil [406c] (fig. 28); and 

    PNG
    media_image1.png
    320
    797
    media_image1.png
    Greyscale

an actuator [303] (fig. 16-18; ¶ 0099-0101) configured to engage the actuating member [402] and cause an angular displacement of the first magnet [404] from a rest position [402M] to a limit position [402A/402B] and back to the rest position [402M] relative to the at least one focus magnet [408] and about the longitudinal axis to induce a voltage across the first terminal end and the second terminal end (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Regarding claim 12, Deak discloses the electrical generator of claim 11, as stated above, further comprising a coil bobbin [406] configured to retain the coil [406c] (fig. 26-28; ¶ 0108-0110).
Regarding claim 13, Deak discloses the electrical generator of claim 11, as stated above, wherein the first magnet [404] is encapsulated in a cover [401] (fig. 23-24; ¶ 0106-0107).
Regarding claim 14, Deak discloses the electrical generator of claim 11, as stated above, wherein the actuator [303] includes a trigger [303F] configured to engage the actuating member [402] (fig. 16-18; ¶ 0099-0101).
Regarding claim 15, Deak discloses the electrical generator of claim 11, as stated above, wherein the at least one focus magnet [408] comprises at least one first focus magnet [408a] and at least one second focus magnet [408b] positioned opposite the at least one first focus magnet [408a] relative to the first magnet [404], wherein: 
a first magnetic pole of the at least one first focus magnet [408a] faces the first magnet [404], a second magnetic pole of the at least one second focus magnet [408b] faces the first magnet [404], and the polarity of first magnetic pole is opposite the polarity of the second magnetic pole (fig. 28; ¶ 0111; the focus magnets are aligned “facing North pole to South pole”).
Regarding claim 16, Deak discloses the electrical generator of claim 11, as stated above, wherein the first magnet [404] is cylindrical (¶ 0002-0003; the spherical magnet can also be formed in other shapes, such as a cylinder).
Regarding claim 17, Deak discloses the electrical generator of claim 11, as stated above, wherein the actuating member [402] includes any one of a cam, a lobe, or a tab (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Regarding claim 18, Deak discloses the electrical generator of claim 1, as stated above, wherein the angular displacement of the first magnet [404] from the limit position [402A/402B] back to the rest position [402M] involves the first magnet [404] oscillating about its axis of rotation  (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Regarding claim 19, Deak discloses the electrical generator of claim 7, as stated above, wherein the angular displacement of the first magnet [404] from the limit position [402A/402B] back to the rest position [402M] involves the first magnet [404] oscillating about the at least one axle [403]  (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Regarding claim 20, Deak discloses the electrical generator of claim 11, as stated above, wherein the angular displacement of the first magnet [404] from the limit position [402A/402B] back to the rest position [402M] involves the first magnet [404] oscillating about the longitudinal axis (fig. 28; ¶ 0111; “flip tab 402” is actuated mechanically, such as by actuator [303], to produce “a damped oscillatory motion” of the first magnet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deak in view of Long (US 2004/0124729 A1), hereinafter referred to as “Long”.
Regarding claim 3, Deak discloses the electrical generator of claim 1, as stated above.  Deak does not disclose that the actuator [303] includes an actuator magnet that magnetically engages the first magnet [404] to cause the angular displacement.
Long discloses an electrical generator (fig. 13-14; ¶ 0014), comprising a plurality of turns of wire forming a coil [22], the plurality of turns of wire having a first terminal end [22a] and a second terminal end [22b] (fig. 5, 7, 13-14; ¶ 0036); a first magnet [23] positioned in the coil [22] (fig. 13-14; ¶ 0036, 0041); and 

    PNG
    media_image2.png
    486
    914
    media_image2.png
    Greyscale

an actuator magnet [62] magnetically engaging the first magnet [23] to cause an angular displacement of the first magnet [23] (fig. 13; ¶ 0037-0038, 0044, 0010-0011).
Long discloses both mechanical [71] and magnetic [62] actuators (fig. 13-14).
One of ordinary skill in the art would have recognized that mechanical actuators and magnetic actuators are known equivalents for actuators in electrical generators.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element, the magnetic actuator [62] of Long, for another known equivalent element, the mechanical actuator [402] of Deak, leading to the predictable result of reducing wear on, and the risk of impact damage to, the actuator.
Regarding claim 4, Deak, in view of Long, discloses the electrical generator of claim 3, as stated above, wherein Long further discloses that the actuator magnet [62] includes a sequence of alternating magnetic poles arranged in alternating sequence (fig. 13).
Regarding claim 5, Deak, in view of Long, discloses the electrical generator of claim 4, as stated above, wherein the first magnet [404] includes a portion thereof having a sequence of alternating magnetic poles [N/S] (fig. 1-2 of Deak) that magnetically engages the actuator magnet [62] (fig. 12-13 of Long).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Deak, Sr. (US 2018/0145561 Ai) discloses a generator comprising a cylindrical magnet within a coil and at least one focus magnet positioned about the coil.
Kataoka et al. (US 2015/0015104 A1) discloses an actuator comprising a stator, a rotor, and a rotary-to-linear motion conversion mechanism.
Yamada et al. (US 2004/0051416 A1) discloses a rotor for a generator comprising a first magnet and a cover coupled to an outer surface of the first magnet.
Tsunoda et al. (US 5,275,141) discloses an actuator comprising a first magnet, a coil, and at least one focus magnet positioned about the coil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834